Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0535
                      Lower Tribunal No. F19-8128D
                          ________________


                         Antwan Washington,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Richard
Hersch, Judge.

      The Law Offices of Sean Marcus, PLLC, and Sean T. Marcus, for
appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Bureau
Chief, and Brian H. Zack, Assistant Attorney General, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.